Citation Nr: 9902006	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-48 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to September 
1967.  This matter comes to the Board of Veterans Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for PTSD.  The 
veteran has perfected an appeal of that decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran served in combat in Vietnam, a clear 
diagnosis of PTSD has been established, and the medical 
evidence shows that his PTSD symptoms are related to his 
combat experiences.



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the veteran's claim for service 
connection for PTSD is well grounded because the evidence 
shows that it is plausible.  A diagnosis of PTSD has been 
rendered, the veteran has submitted lay statements outlining 
his in-service stressors, and the medical evidence shows a 
nexus between service and the current PTSD disability.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  VA has a duty, 
therefore, to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The relevant 
evidence pertaining to the issue consists of the veterans 
service records, VA treatment records, the report of a May 
1996 VA psychiatric examination, and the veterans 
statements.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.


I.  Factual Background

The veterans service medical records show that in July 1967 
he injured his right hand in a grenade accident, which 
resulted in a wound in the palm of the hand.  The service 
medical records, including the report of his November 1967 
separation examination, make no further reference to any 
relevant diseases or injuries.

His service records, including his discharge certificate, 
indicate that he served in Vietnam from December 1966 to 
November 1967.  In June 1966 he was assigned the military 
occupational specialty (MOS) of a light weapons infantryman, 
which was modified in September 1966 to indirect fire crewman 
in the infantry.  In December 1966, at which time his unit 
was sent to Vietnam, his MOS was changed to a wheeled vehicle 
mechanic.  He retained the MOS for a wheeled vehicle mechanic 
until his separation in November 1967.  

The service records also show that when transferred to 
Vietnam he was assigned to Company E, 2nd Battalion, 60th 
Infantry, 9th Infantry Division, and that he participated in 
the Vietnam counteroffensive campaign, Phase II.  He received 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.

When asked to identify the events in military service that 
caused PTSD, the veteran stated that as an infantryman he 
participated in hand to hand combat with the enemy, and that 
his unit was attacked on numerous occasions with mortars and 
rockets.  He also stated that many of the men in his unit 
were killed or wounded, and that he saw scattered body parts.

In conjunction with an April 1996 VA psychiatric examination 
the veteran reported having served in a reconnaissance unit 
in Vietnam, and seeing a great deal of combat.  He stated 
that his job was to clear the road that lead from their camp 
to the main road of land mines everyday.  He related that he 
often manned a machine gun when clearing the road.  He 
reported an incident that occurred while clearing the road.  
In that incident, his friend, who was riding in the truck 
behind the jeep holding the machine gun, was killed when the 
truck ran over a land mine.  He stated that he saw the bodies 
of his friends who had been in the truck fly through the air, 
and the body of a friend having been cut in half.  He also 
stated that when this occurred, he saw some Vietnamese 
running through a field.  He thought they had planted the 
mine, and he shot them with the machine gun.  He then found 
out that they were an old man, a woman, and a child.

He also reported an incident in which another sergeant was 
demonstrating how to fire a machine gun, when the gun 
misfired and blew up the sergeant.  He helped pick up the 
pieces of the sergeants body, but all he could find was a 
part of his scalp.  He further reported that his unit was 
ambushed at night, and he saw many people killed.  He stated 
that he had nightmares and flashbacks about these incidents, 
which caused him to be unable to sleep and to become very 
upset.

The veteran stated that he began to drink alcohol in Vietnam 
to deal with the stress, and that he continued to drink after 
separation from service.  He said that he drank in order to 
suppress the memories and to be able to sleep at night.  He 
also reported being irritable.  He stated that his 
irritability was manifested by physical and verbal abuse of 
his wife and children, and caused him to be socially 
withdrawn, anxious, and depressed.

The examiner stated that the veterans story was internally 
consistent, and that he appeared to be sincere and 
straightforward in his presentation, and the examiner found 
him to be reliable.  As a result of the examination, the 
examining psychiatrist provided diagnoses of PTSD, chronic, 
moderate to severe, and alcohol dependence, chronic and 
severe.  The psychiatrist also stated that the PTSD was due 
to the veterans combat experiences in Vietnam.

In his October 1996 substantive appeal the veteran stated 
that he was unable to remember the names of the other 
servicemembers in his unit, although he had nightmares in 
which he could see their faces.  He also denied being able to 
remember the dates of specific incidents, but that the base 
camp for his unit was at Tan Tru.  He stated that while on 
patrol one night a man was killed, whom he though was Robert 
Marsh, and that he had to identify the body.  He repeated the 
incidents in which another sergeant was killed while 
demonstrating the operation of a machine gun, and in which 
his friend was blown in half by a land mine.  He stated that 
the units job was to keep an eight-mile road to the base 
camp clear of land mines, and that the company got a new 
commanding officer who ordered that the road be kept clear 
24 hours a day.  On the second night of clearing the road one 
of the jeeps hit a land mine, and the flying shrapnel hit the 
gunner in the throat.  The gunner repeatedly called for help 
on the radio, and was later found dead with the radio in his 
hand.

In order to verify the stressors claimed by the veteran, the 
RO requested the United States Armed Services Center for 
Research of Unit Records (Center) to search the unit records 
for the claimed events.  The Center was unable to locate any 
casualty report pertaining to Robert Marsh.  The Center did, 
however, provide the Operational ReportsLessons Learned for 
the 9th Infantry Division, which was shown to be the higher 
headquarters of the 2nd Battalion, 60th Infantry.

The Operational Reports show that for the period ending in 
April 1967 the 9th Infantry Division had 166 servicemembers 
killed in action and 1300 wounded.  Of the 17 major and 2343 
small unit operations, all of the major operations and 47 of 
the small operations resulted in contact with the enemy.  
During Operation Silver Lake in January 1967, which was a 
search and destroy operation, the 3rd Brigade, including the 
2nd Battalion, 60th Infantry (2-60), effectively denied the 
Vietcong access to supplies by controlling the movement of 
vehicles on the Binh Son rubber plantation.  Also in January 
1967 the 2-60 conducted operations in support of Operation 
Iola, which was designed to secure Highway 15 during the 
arrival and movement of the rear elements of the division at 
a new base camp.

From February to April 1967 the 2-60 was employed to secure 
and defend United States bases at Bien Hoa, Long Binh Post, 
and the relay site at Nui Chun Chan.  The 2-60 also 
participated in Operation Enterprise, which was described as 
a highly successful pacification operation in the Long An 
Province.  In February 1967 the 
2-60 established a forward division checkpoint at Ben Luc, 
while base camp facilities were being developed for the 
battalion at Tan Tru, and the 3rd Brigade established a 
brigade checkpoint at Tan An.  The division continued to 
conduct extensive search and destroy and pacification 
operations through the end of April 1967.

The reports show that from May through July 1967 the 9th 
Infantry Division had 183 servicemembers killed in action, 
and that the number and frequency of attacks, acts of 
terrorism, assassinations, and sabotage by the Vietcong 
increased noticeably.  From May to July 1967 the 9th Division 
conducted 11 major operations aimed at internal defense and 
development with associated strike operations.  The goal of 
Operation Enterprise, which was an ongoing operation and 
included the 2-60, was to fix and destroy two units of the 
North Vietnamese Army and the Vietcong.  Each battalion 
within the division continued area-oriented consolidation 
operations and confronted the enemy when located.

During the May to July 1967 period a significant change in 
Operation Enterprise was reported to have occurred, in that 
the 9th Division established the policy of conducting night 
convoys to the Forward Support Element at Tan An in support 
of the 3rd Brigade.  This policy was shown to be effective in 
restricting the movement of the Vietcong along Highway Four.  
During Operation Enterprise many outposts experienced sniper 
fire, mortar attacks, and general harassment.  National 
Highways Four and Five-A were constant targets for craterings 
and roadblocks by the Vietcong.  

In September 1967 the 2-60 participated in Operation 
Coronado, which was one of a series of search and destroy 
operations in Long An, Dinh Tuong, and Bien Hoa Provinces.  
The 2-60, along with three other battalions, conducted sweep 
and search activities that resulted in the deaths of many 
Vietcong.  The 2-60 also included a six-man 
counterintelligence interrogation team.  Operation Enterprise 
continued through January 1968, with an increase in the 
number of ground attacks, mortar attacks, and incidents along 
Highway Four during the November 1967-January 1968 reporting 
period.

VA treatment records show that the veteran continued to 
receive treatment for alcohol dependence and PTSD through 
March 1998.

II.  Law and Regulations

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  A clear diagnosis 
of PTSD by a mental health professional must be presumed to 
concur with the applicable diagnostic criteria for that 
disorder in terms of the adequacy of the symptomatology and 
the stressor.  If the Board finds that the diagnosis does not 
comply with the applicable diagnostic criteria pertaining to 
the adequacy of the symptomatology or the severity of the 
stressor, remand of the case for clarification of the 
diagnosis or additional examination is required.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran served in combat 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the veteran did not serve in combat, the 
record must contain corroborative evidence that the in-
service stressor occurred.  Corroborative evidence may 
consist of service department records or statements from 
individuals who have personal knowledge of the claimed 
events.  Gaines, 11 Vet. App. at 353.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

III.  Analysis

The Board has reviewed the evidence of record and finds that 
service connection for PTSD is warranted.  The medical 
evidence shows that the veteran has PTSD, and no other 
psychiatric diagnoses, with the exception of alcohol 
dependence, has been rendered.  In addition, the medical 
evidence indicates that the veterans PTSD was caused by his 
combat experiences while serving in Vietnam.  The Board 
finds, therefore, that a clear diagnosis of PTSD has been 
established, and that the medical evidence documents a link 
between the current PTSD symptomatology and an in-service 
stressor.  Cohen, 10 Vet. App. at 128.

The grant of service connection for PTSD is contingent upon 
whether the veteran engaged in combat or, in the alternative, 
whether there is credible supporting evidence for the claimed 
stressors.  If the veteran did not serve in combat, 
supporting evidence must corroborate the occurrence of the 
claimed stressors.  Gaines, 11 Vet. App. at 353.  If the 
service department records indicate that the veteran served 
in combat, however, and the claimed stressors are related to 
combat, the service department records constitute conclusive 
evidence that the claimed stressors occurred.  Cohen, 10 Vet. 
App. at 145; 38 C.F.R. § 3.304(f).

Although the veteran was assigned the MOS for a wheeled 
vehicle mechanic on transfer to Vietnam, the service records 
show that he had a combat MOS prior to going to Vietnam and 
that for the entire time he served in Vietnam he was assigned 
to an infantry unit in a forward position, not a combat-
support unit maintained at the divisional level.  The 
battalion to which he was assigned participated in regular 
and ongoing search and destroy operations that involved 
regular contact with the enemy.  The Board finds, therefore, 
that the veteran served in combat while in Vietnam.  

The service department evidence that the veteran engaged in 
combat is accepted as conclusive evidence of his combat 
related stressors.  38 C.F.R. § 3.304(f).  Even if the 
veteran were not deemed to have participated in combat, the 
service department has provided credible supporting evidence 
of those stressors.  See Souzzi v. Brown, 10 Vet. App. 307, 
311 (1997) (a stressor need not be confirmed in every 
detail).  The service department has confirmed that the 
veterans unit was attacked and that it performed road 
clearing duties consistent with his reports.

The Board further finds that the veterans statements 
pertaining to the trauma that he experienced in Vietnam are 
credible, and that his recitation of events is consistent 
with the circumstances of service in Vietnam.  The claimed 
events are, therefore, presumed to have occurred.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 1154(b).  No evidence is shown that is contrary to the 
veterans assertions.  The Board has determined, therefore, 
that the combat-related stressors are deemed to have 
occurred, and that the evidence supports the grant of service 
connection for PTSD.


ORDER

Service connection for PTSD is granted.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
